DETAILED ACTION
This Office Action is in response to the application filed on October 8, 2020. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0094311 (“Chou”) in view of U.S. Patent Publication No. 2019/0215518 (“Alagappan”).
With respect to claim 1, Chou discloses the invention substantially as claimed, including 
A video encoding system configured to encode source image data corresponding with an image (see Fig. 6, ¶¶22, 66, describing a video encoding system for encoding source image data corresponding with an image), the video encoding system comprising:
a first pipeline (see Fig. 6, item 46) configured to:
receive first source image data corresponding with a first pixel block in the image (see Figs. 6, 8, items 36, 46, 88, ¶¶66, 68, showing and describing that the image source data is received by the LR pipeline 46 and ¶39, describing that these images have pixel blocks);
perform a low resolution motion estimation search based on a first downscaled pixel block derived from the first pixel block to determine a first low resolution inter prediction mode (see Figs. 6, 8, items 46, 68, and 90, ¶¶11, 70, 99, showing and describing a low resolution motion estimation block for downscaling the source image (i.e., and its pixel blocks) from the original source image, i.e., first pixel block, and performs a LR motion estimation search to determine a LR inter prediction mode); and
determine global motion vector statistics based at least in part on the first low resolution inter prediction mode (see Fig. 8, items, 104-106, ¶¶10, 13, 113-114, describing that the low resolution pipeline may determine statistics, e.g., global motion vector statistics, by determining motion vector cost, sorting LR inter prediction modes based on cost, and determining statistics therefrom, ultimately using low resolution motion estimation to determine trends in motion for use by the main pipeline, i.e., determine global vector statistics based on the at least one LR inter prediction mode); and
a second pipeline (see Fig. 6, item 48) configured to:
receive the first source image data (see Fig. 6, items 36 and 48/52, ¶72, showing and describing that the main/second pipeline’s block 52 receives the image source data);
determine, based on the global motion vector statistics, a global motion vector indicative of motion trend in the image (see ¶¶10, 13, 113, describing that the statistics, i.e., global motion vector statistics, may be used to determine global motion vectors indicative of motion trend in the image and which may be used by the main pipeline);
determine a search window … (see ¶50, describing that the main pipeline ME block may determine a search window); and
perform a full resolution motion estimation search in a search area within the search window to facilitate determining a prediction mode to be included in first encoding parameters to be used to encode the first source image data (see ¶¶50, 70, 102, describing performing the motion estimation search described with respect to element above in full resolution to determine the LR inter frame prediction modes (to be included in encoding parameters) where closely matching reference samples are expected to be located and ¶¶4, 9, describing that these reference samples are used to encode the source image data).
Chou does not explicitly disclose determine a search window based at least in part on the global motion vector. 
However, in the same field of endeavor, Alagappan discloses it was known to determine the search window based on the global motion vector:
determine a search window based at least in part on the global motion vector (see ¶36, describing that it was known to use a search window around the global motion vector in order to refine motion estimates).
At the time of filing, one of ordinary skill would have been familiar with the different methods for determining a search window for a full/more refined resolution motion search and have understood that, as evidenced by Alagappan, one known method would be to base the search window on the global motion vector. Accordingly, to one of ordinary skill in the art at the time of filing, determining a search window for a full/more refined resolution motion search based on the global motion vector, as taught by Alagappan, would have represented nothing more than the combination of prior art elements 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include determining a search window for a full/more refined resolution motion search based on the global motion vector in the coding system of Chou as taught by Alagappan.
With respect to claim 2, Chou discloses the invention substantially as claimed. As described above Chou in view of Alagappan discloses all the elements of independent claim 1. Chou/Alagappan additionally discloses: 
wherein the first pipeline comprises a low resolution motion estimation block configured to generate the first downscaled pixel block by downscaling a resolution of the first source image data (see citations and arguments with respect to claim 1 above and Chou Fig. 6, items 46 and 68, ¶¶11-13, describing the first pipeline includes a LR motion estimation block which may downscale the image to generate downscaled image pixel blocks). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 2.
With respect to claim 3, Chou discloses the invention substantially as claimed. As described above Chou in view of Alagappan discloses all the elements of independent claim 1. Chou/Alagappan additionally discloses: 
wherein the second pipeline is configured to determine a first full resolution inter prediction mode based on the first low resolution inter prediction mode (see citations and arguments with respect to claim 1 above and Chou Fig. 6, item 48, ¶¶50, 102, describing that the main/second pipeline determines a full resolution inter prediction mode based on the mode determined by the low resolution motion estimation in item 46/68, i.e., based on the first low resolution inter prediction mode). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 3.
With respect to claim 4, Chou discloses the invention substantially as claimed. As described above Chou in view of Alagappan discloses all the elements of independent claim 1. Chou/Alagappan additionally discloses: 
wherein the second pipeline is configured to perform the full resolution motion estimation search based on the first source image data corresponding with the first pixel block (see citations and arguments with respect to claims 1 and 3 above, describing that the main pipeline performs a full resolution ME search based on its receipt of the first source image data and the pixel blocks therein, i.e., including the first pixel block). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 4.
With respect to claim 5, Chou discloses the invention substantially as claimed. As described above Chou in view of Alagappan discloses all the elements of independent claim 1. Chou/Alagappan additionally discloses: 
wherein the second pipeline comprises memory configured to store the search window (see Chou ¶50, describing that the main pipeline comprises a memory from which inter prediction modes/indicated reference samples which form the search window may be retrieved, i.e., the memory is configured to store such information). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 2.
With respect to claim 6, Chou discloses the invention substantially as claimed. As described above Chou in view of Alagappan discloses all the elements of independent claim 1. Chou/Alagappan additionally discloses: 
wherein the global motion vector statistics comprise a motion vector histogram (see Chou ¶¶13, describing that the statistics, i.e., global motion vector statistics, may comprise a histogram). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 6.
With respect to claim 7, Chou discloses the invention substantially as claimed. As described above Chou in view of Alagappan discloses all the elements of independent claim 1. Chou/Alagappan additionally discloses: 
wherein the search area comprises a point indicated by the global motion vector (see citations and arguments with respect to claim 1 above and Alagappan ¶36, describing that the search range may be a range around the global motion vector, i.e., comprise a point indicated by the global motion vector). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 7.
With respect to claim 9, Chou discloses the invention substantially as claimed. As described above Chou in view of Alagappan discloses all the elements of independent claim 1. Chou/Alagappan additionally discloses: 
An electronic device (see Chou Figs. 2-5, ¶¶61-62, describing that the encoder may be part of a computing device, i.e., electronic device) comprising: 
an image data source configured to generate image data corresponding with a first image frame (see Chou Fig. 6, item 36, ¶¶65-68, describing an image data source for generating image data in image frames); 
a first pipeline (see citations and arguments with respect to corresponding element of claim 1 above) configured to: 
receive first source image data corresponding with a first pixel block in the first image frame (see citations and arguments with respect to corresponding element of claim 1 above); 
perform a low resolution motion estimation search based on a first downscaled pixel block derived from the first pixel block to determine a first low resolution inter prediction mode (see citations and arguments with respect to corresponding element of claim 1 above); and 
determine global motion vector statistics based at least in part on the first low resolution inter prediction mode (see citations and arguments with respect to corresponding element of claim 1 above); and 
a second pipeline (see citations and arguments with respect to corresponding element of claim 1 above) configured to: 
receive the first source image data (see citations and arguments with respect to corresponding element of claim 1 above); 
determine, based on the global motion vector statistics, a global motion vector indicative of motion trend in the first image frame (see citations and arguments with respect to corresponding element of claim 1 above);
determine a search window based at least in part on the global motion vector (see citations and arguments with respect to corresponding element of claim 1 above); and 
perform a full resolution motion estimation search in a first search area within the search window to facilitate determining a prediction mode to be included in first encoding parameters to be used to encode the first source image data (see citations and arguments with respect to corresponding element of claim 1 above). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 9.
With respect to claim 10, Chou discloses the invention substantially as claimed. As described above Chou in view of Alagappan discloses all the elements of independent claim 9. Chou/Alagappan additionally discloses: 
wherein the electronic device comprises a portable phone, a media player, a personal data organizer, a handheld game platform, a tablet device, a computer, or any combination thereof (see Chou Figs. 2-5, ¶¶62, 64, describing that the device may be a portable phone, media player, personal data organizer, handheld game platform, tablet, or computer). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 10.
With respect to claim 11, Chou discloses the invention substantially as claimed. As described above Chou in view of Alagappan discloses all the elements of independent claim 9. Chou/Alagappan additionally discloses: 
wherein the electronic device comprises a portable phone, a tablet device, a notebook computer, or any combination thereof (see citations and arguments with respect to claim 10 above, describing that the device may be a phone, tablet, notebook, etc.). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 11.
With respect to claim 15, Chou discloses the invention substantially as claimed. As described above Chou in view of Alagappan discloses all the elements of independent claim 9. Chou/Alagappan additionally discloses: 
comprising memory, wherein the second pipeline is configured to store in the search window in the memory (see citations and arguments with respect to claim 5 above). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 15.
With respect to claim 16, Chou discloses the invention substantially as claimed. As described above Chou in view of Alagappan discloses all the elements of dependent claim 15. Chou/Alagappan additionally discloses: 
wherein the second pipeline comprises the memory (see citations and arguments with respect to claim 5 above and Chou Fig. 7, showing that this memory 72 may be part of the second pipeline 72/52/54, etc.). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 16.
With respect to claim 17, claim 17 recites the elements of claim 1 in method form rather than system form. Accordingly, the disclosure cited with respect to claim 1 also applies to claim 17.
With respect to claim 18, Chou discloses the invention substantially as claimed. As described above Chou in view of Alagappan discloses all the elements of independent claim 17. Chou/Alagappan additionally discloses: 
comprising: 
sending, via the first pipeline, the global motion vector statistics to be stored in internal memory; and 
receiving, via the second pipeline, the global motion vector statistics from the internal memory (see Chou, ¶¶100-101, 127, 131, describing that the main/second pipeline may retrieve image data statistics from memory and that these results may be stored there after being output from the low resolution motion estimation block, i.e., first pipeline). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 18.
With respect to claim 19, Chou discloses the invention substantially as claimed. As described above Chou in view of Alagappan discloses all the elements of independent claim 17. Chou/Alagappan additionally discloses: 
comprising receiving, via the second pipeline, the first source image data prior to determining the global motion vector (see citations and arguments with respect to claim 17 above and Chou ¶¶112-113, describing that the second/main pipeline determines global motion vectors using the source image data, i.e., it necessarily receives such data prior to determining the GMV). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 19.
With respect to claim 20, Chou discloses the invention substantially as claimed. As described above Chou in view of Alagappan discloses all the elements of independent claim 17. Chou/Alagappan additionally discloses: 
wherein the global motion vector statistics comprise a motion vector histogram (see citations and arguments with respect to corresponding element of claim 6 above). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 20.
Claim Rejections - 35 USC § 103
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Alagappan and further in view of U.S. Patent Publication No. 2005/0276328 (“Sakamoto”).
With respect to claim 8, Chou discloses the invention substantially as claimed. As detailed above, Chou in view of Alagappan discloses each and every element of independent claim 1. 
Chou/Alagappan does not explicitly disclose wherein the search area comprises a second point indicated by a zero vector.
However, in the same field of endeavor, Sakamoto discloses that it was known to determine search area based on the global vector and zero vector: 
wherein the search area comprises a second point indicated by a zero vector (see ¶48, claim 4, describing that it was known to determine the search area based on the global vector and/or the zero motion vector, i.e., a second point indicated by a zero vector).
At the time of filing, one of ordinary skill would have been familiar with the different ways to determine a search area and have understood that, as evidenced by Sakamoto, one known way was to determine it based on the global motion vector and a second point indicated by the zero vector. Accordingly, to one of ordinary skill in the art at the time of filing determining Chou’s search area using such a method would have represented nothing more than 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include determining search area based on the global motion vector and a second point indicated by the zero vector in the coding system of Chou/Alagappan as taught by Sakamoto.
Claim Rejections - 35 USC § 103
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Alagappan and further in view of U.S. Patent PUblication No. 2007/0171981 (“Qi”).
With respect to claim 12, Chou discloses the invention substantially as claimed. As detailed above, Chou in view of Alagappan discloses each and every element of independent claim 9. Chou/Alagappan additionally discloses:
wherein: 
the first low resolution inter prediction mode comprises at least one motion vector of a plurality of motion vectors (see ¶12-13, describing that the LRME block may determine one of many candidate modes associated with motion vectors, i.e., one motion vector of a plurality of motion vectors); 
Chou/Alagappan does not explicitly disclose wherein: … the global motion vector statistics comprise a peak motion vector of the plurality of motion vectors; and the global motion vector statistics comprise a plurality of bin counts, wherein the plurality of bin counts comprises a peak bin count associated with the peak motion vector.
However, in the same field of endeavor, Sakamoto discloses: 
wherein: 
…
the global motion vector statistics comprise a peak motion vector of the plurality of motion vectors; and 
the global motion vector statistics comprise a plurality of bin counts, wherein the plurality of bin counts comprises a peak bin count associated with the peak motion vector (see ¶¶13, 38, 40, 58, describing that the peak motion vector across a set of bins of the component motion vectors is used to generate the global motion vector and a peak picker picks the max peak from the bin of the sets of bins, i.e., global motion vector statistics comprise a peak motion vector of the plurality of motion vectors and the global motion vector statistics comprise a plurality of bin counts including a peak bin count associated with the peak motion vector).
Chou does not limit the type of statistics its LRME determines. At the time of filing, one of ordinary skill would have been familiar with the different types of global motion vector statistics and have understood that, as evidenced by Qi, one known type of statistics was a peak motion vector associated with a peak bin count across a plurality of bin counts. Accordingly, to one of ordinary skill in the art at the time of filing using such statistics to determine mode in the system of Chou/Alagappan would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include determination of peak motion vector statistics associated with a peak bin count across a plurality of bin counts in the coding system of Chou/Alagappan as taught by Qi.
Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art fails to disclose that the second pipeline is configured to determine the global motion vector by determining whether the peak bin count is greater than or equal to a first threshold, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481